In the Supreme Court of Georgia



                                          Decided:      June 1, 2015


       S15Y1102. IN THE MATTER OF CHARLES B. MERRILL, JR.

       PER CURIAM.

       This matter is before the Court on the petition of Charles B. Merrill, Jr.

(State Bar No. 502700), who seeks to surrender his license to practice law.

According to the petition, Merrill was convicted in September 2011 of a felony

conspiracy to make false statements and reports for the purpose of influencing

the Rural Development Administration in connection with a loan in violation of

18 USC §§ 371 and 1014.1 Merrill admits that, by virtue of this felony

conviction, he violated Rule 8.4 (a) (2) of Bar Rule 4-102 (d), the maximum

penalty for which is disbarment, and he offers to surrender his license to resolve

this violation. The State Bar recommends that we accept the petition for

voluntary surrender, and so does the special master, Paul H. Threlkeld.

       We have reviewed the record and agree to accept Merrill’s petition for the



       1
        Merrill was convicted upon his entry of a guilty plea in the United States District
Court for the Northern District of Mississippi.
voluntary surrender of his license. Accordingly, the name of Charles B. Merrill,

Jr., is hereby removed from the rolls of persons entitled to practice law in the

State of Georgia. Merrill is reminded of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                       2